Case 3:17-cv-00070-KRG-LPL Document 183 Filed 05/12/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HENRY UNSELD WASHINGTON,
Civil Action No. 3:17-cv-00070
Plaintiff,
Judge Kim R. Gibson /
Vv. Magistrate Judge Lisa Pupo Lenihan
JONATHAN BARNHART, DR.
ROBINSON, RICHARD IRWIN, MARK
MAYLE, DR. HUTCHINSON, J.
STRAMAT, ANGELA JOHNSTON,
ROXANNE PLAYSO, BRIAN P. HYDE,
TESA ADELEKAN, B. COSTEA, LT.
CINKO, J. R. MCDONNELL, M. J.
FOSTER, K. TURNER, WILLIAM
BOWERS, PHILLIP MAUST, HEIDI
SROKA, ROBERT SNYDER, R.
PESCHOCK, J. GIRONE, and ELLIS
KAUFFMAN,

ECF No. 131, ECF No. 165

Defendants.

Nee ree See? ee ee ee Se ee ee es ee ee ee ae Se

ORDER ON ADDITIONAL MEDICAL DEFENDANTS’ MOTION TO DISMISS

Plaintiff initiated this action on April 28, 2017. Complaint (ECF No. 1.) The case
was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial
proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and
Local Rules of Court 72.C and 72.D.

The Magistrate Judge's Report and Recommendation (ECF No. 180), filed on
April 20, 2020, recommended that the Additional Medical Defendants’ Motions to
Dismiss Plaintiff's Amended Complaint - filed by Defendants Mark Mayle, M.D. and

Richard Irwin, M.D. at ECF No. 165 and ECF No. 131, respectively - be granted in part
Case 3:17-cv-00070-KRG-LPL Document 183 Filed 05/12/20 Page 2 of 3

and denied in part. More specifically, it recommended that the Motions be (1) granted
with prejudice as they relate to Plaintiff's First Amendment free exercise of religion
claim, and (2) denied as they relate to all other claims. The parties were informed that
in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule
72.D.2 of the Local Rules of Court, they had fourteen (14) days to file any objections,
and that unregistered ECF users were given an additional three (3) days pursuant to
Federal Rule of Civil Procedure 6(d). No objections have been filed.

After review of the pleadings and documents in the case, together with the

Report and Recommendation, the following Order is entered:

  

it
ped Pe

AND NOW, this /é. ‘day of _/

IT IS HEREBY ORDERED that the Additional Medical Defendants’ Motions to
Dismiss Plaintiff's Amended Complaint are (1) GRANTED with prejudice as they relate
to Plaintiff's First Amendment free exercise of religion claim, and (2) DENIED as they

relate to all other claims.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No.
180) of Magistrate Judge Lenihan, dated April 20, 2020, is adopted as the opinion of the

Court.
ce:

Case 3:17-cv-00070-KRG-LPL

Henry Unseld Washington
AM-3086

S.C.I. Somerset

1600 Walters Mill Rd
Somerset, PA 15510

Via First Class U.S. Mail

Counsel for Defendants
Via Electronic Mail

Document 183 Filed 05/12/20 Page 3 of 3

BY THE COURT: ,

Yk os bY

   

  

a fe BS rs :
Kim R. Gibson
United States District Judge

 
